Citation Nr: 0307270	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with arthritic changes, from June 1, 
1997, to April 19, 1999.

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back pain with arthritic changes, since April 20, 
1999.

3.  Entitlement to a compensable evaluation for chronic neck 
pain with arthritic changes of the cervical spine, from June 
1, 1997, to November 8, 1999.

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic neck pain with arthritic changes of the cervical 
spine, since November 9, 1999.

5.  Entitlement to an initial evaluation in excess of 10 
percent for chronic pain, left knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right knee injury, status post 
arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.  
This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO). 

In July 2002, the Board ordered additional development of the 
veteran's appeal.  That development has been accomplished.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service connected low back disorder was 
manifested, from June 1997 to April 19, 1999, by slight 
limitation of lumbar spine motion, and complaints of pain on 
use, but no objective findings of muscle spasm, loss of 
lateral spine motion, or functional loss.

3.  The veteran's service connected low back disorder has 
been manifested, since April 20, 1999, by severe limitation 
of lumbar spine motion, but no ankylosis or neurological 
symptoms.

4.  The April 1998 VA examination findings showed no 
deformity and no tenderness of the cervical spine, and ranges 
of motion were normal; however, X-rays revealed mild 
arthritic changes, and the examiner stated that functional 
loss due to pain in the neck was of moderate significance.

5.  The veteran's service connected neck disorder has been 
manifested, since November 9, 1999, by no more than moderate 
limitation of cervical spine motion, including functional 
loss.

6.  The veteran's service connected left and right knee 
disabilities have been manifested, since June 1997, by slight 
disability, most notably minimal limitation of motion, and 
complaints of pain on use, but no objective findings of 
swelling, instability, or significant functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic low back pain with arthritic changes, from June 
1, 1997, to April 19, 1999, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Codes 5292, 5295 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for chronic low back pain with arthritic changes, since April 
20, 1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Codes 5286, 5289, 5292, 5293, 5295 (2002).

3.  The criteria for a 10 percent evaluation for chronic neck 
pain with arthritic changes of the cervical spine, from June 
1, 1997, to November 8, 1999, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Code 5290 (2002).

4.  The criteria for an evaluation in excess of 20 percent 
for chronic neck pain with arthritic changes of the cervical 
spine, since November 9, 1999, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Code 5290 
(2002).

5.  The criteria for an evaluation in excess of 10 percent 
for chronic pain, left knee, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Codes 5257, 5260, 5261 
(2002).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of right knee injury, status post arthroscopic 
surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law, in part, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 1999 
statement of the case (SOC) of the laws and regulations 
pertaining to his claims for increased ratings.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims. 

A January 2002 letter notified the veteran that his case was 
being submitted to the Board and that he could submit 
additional evidence within 90 days or prior to the Board's 
decision, whichever came first.  In July 2002, the Board 
undertook development of the veteran's claims.  Pursuant to 
that development, the veteran underwent a VA examination in 
October 2002, and VA treatment records were obtained.  In 
March 2003, the Board sent the veteran a letter that informed 
him of the evidence obtained as a result of the development, 
including the report of the VA examination and the additional 
VA medical records it had obtained, and solicited any 
additional evidence or argument that the veteran had in 
response.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand or additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Low Back

The RO granted service connection for chronic low back pain 
with degenerative changes in January 1999, and assigned a 10 
percent evaluation from June 1, 1997.  The veteran disagreed 
with this initial evaluation.  A July 2000 rating decision 
increased the evaluation to 40 percent, from April 20, 1999.  

A 10 percent disability rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability rating is warranted for moderate limitation of 
motion of the lumbar spine, and a 40 percent disability 
rating is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. 4.71a Diagnostic Code 5292 (2002).

The schedular criteria for degenerative arthritis established 
by x- ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2002).

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
4.6 (2002).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

A VA examination was conducted in April 1998.  The veteran 
reported stiffness in the low back on arising in the morning.  
He described intermittent low back pain over the past three 
to four years, worse in cold and wet weather and better with 
heat.  He had lost no time from work due to his back pain, 
and he did not use a back brace.  On examination, there was 
no tenderness, deformity or edema of the lumbar spine.  The 
musculature was within normal limits.  Range of motion was:  
flexion, 97 degrees; extension, 16 degrees; lateral flexion 
to the right, 25 degrees, to the left 27 degrees; rotation 28 
degrees, bilaterally.  X-ray of the lumbar spine revealed 
minimal arthritic changes.  The examiner did not note any 
functional loss in the lumbar spine.

An April 20, 1999, outpatient treatment record acute and 
chronic low back pain, the acute pain having started two 
weeks earlier.  The veteran was issued a walker.

A VA examination was conducted in February 2000.  The veteran 
reported that he took pain medication for his low back 
problems, and that he used a walker with wheels and brakes.  
On examination, the veteran had significant pain and 
tenderness over the lumbosacral spine and the paravertebral 
muscles.  Exact ranges of motion of the thoracolumbar spine 
could not be determined since the veteran was unable to 
support himself.  Functional loss due to pain and restriction 
of movements of the thoracolumbar spine was estimated to be 
severe.

The most recent VA examination was conducted in October 2002.  
The veteran reported back pain and noted that he wore a back 
brace.  He was not wearing the brace at the examination.  On 
examination, range of motion was:  flexion, 20 degrees; 
extension, 5 degrees; lateral flexion to the right, 10 
degrees, to the left 15 degrees; rotation, 30 degrees to the 
right, and 40 degrees to the left.  The veteran had negative 
straight leg raising bilaterally.  No weakness or atrophy was 
noted in either lower extremity.  There was no dermatome loss 
of sensation, and no tenderness or spasm noted.  There was no 
fixed deformity, and no tenderness of the lumbosacral spine.  
There was no sciatic nerve tenderness.  X-rays showed a small 
osteophyte at the anterior superior body of L4.  The 
remainder of the examination was totally negative, with 
normal disc spaces throughout and no evidence of any 
degenerative facet changes noted.  The examiner found no 
evidence of any weakened movement or excessive fatigability 
or incoordination of the lumbosacral spine.  He noted that 
the veteran appeared to have loss of motion totally 
inconsistent with the examination and any organic findings.  

June 1, 1997 to April 19, 1999

The April 1998 examination findings, which show slight 
limitation of lumbar spine motion, are consistent with the 10 
percent evaluation assigned during this period under code 
5292.  Moderate limitation of motion was not demonstrated.  
The examiner did not note any other objective findings, and 
no functional loss was present.  A higher evaluation is also 
not appropriate under code 5295, as the evidence did not show 
muscle spasm or loss of lateral spine motion.  38 C.F.R. 
4.71a Diagnostic Code 5295 (2002).



April 20, 1999 to Date

The February 2000 and October 2002 VA examinations indicate 
that the veteran has severe limitation of lumbar spine 
motion, although the most recent examiner found the 
limitation of motion to be inconsistent with the minimal 
objective and organic findings.  Severe limitation of motion 
is contemplated by the maximum 40 percent evaluation assigned 
under code 5292 since April 20, 1999.  38 C.F.R. 4.7, 4.71a 
Diagnostic Code 5292 (2001).

Analysis of the veteran's symptoms during this period under 
other diagnostic codes pertaining to spinal disorders cannot 
provide a higher evaluation for the veteran's lower back 
disorder.  For example, a higher rating is not provided under 
Diagnostic Code 5295.  An evaluation in excess of 40 percent 
for the veteran's disability is not warranted under 
Diagnostic Codes 5286 or 5289 because the veteran's service- 
connected low back disability has not been shown to result in 
ankylosis.

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002.  However, as the veteran's service connected back 
disorder has not been shown to have any neurological 
component, this code and its new provisions are not 
applicable.  See 67 Fed. Reg. 54345-54349 (August 22, 2002), 
to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5292, that the veteran is not service 
connected for intervertebral disc syndrome, and that a higher 
evaluation requires ankylosis, the DeLuca standards do not 
apply in this case.  Hence, the Board finds that a rating in 
excess of 40 percent is not warranted.

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the service-connected disability at issue, a 
rating in excess of 40 percent is not in order since April 
20, 1999.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5292, 5295.

Neck

The RO granted service connection for chronic neck pain with 
degenerative changes of the cervical spine in January 1999, 
and assigned a noncompensable evaluation from June 1, 1997.  
The veteran disagreed with this initial evaluation.  A July 
2000 rating decision increased the evaluation to 20 percent, 
from November 9, 1999.  

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted. A 20 percent rating is warranted 
for moderate limitation of motion. A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Code 5290 (2002).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).

A VA examination was conducted in April 1998.  The veteran 
reported a mild ache at the base of the neck on the right 
that radiated into the adjacent superior aspect of the 
trapezius muscle.  On examination, there was no deformity and 
no tenderness of the cervical spine.  Range of motion of the 
cervical spine was:  flexion, 55 degrees; extension, 51 
degrees; flexion to the right, 25 degrees and to the left, 33 
degrees; rotation to the right, 66 degrees and to the left 58 
degrees.  X-ray revealed mild arthritic changes.  The 
diagnosis was chronic neck pain with mild degenerative 
changes of the cervical spine.  The examiner stated that 
functional loss due to pain in the neck was of moderate 
significance.

A VA examination was conducted in February 2000.  The veteran 
reported pain, stiffness, and decreased range of motion of 
the neck.  On examination, the veteran had significant pain 
and tenderness over the cervical spine.  Range of motion of 
the cervical spine was:  flexion, 25 degrees; extension, 20 
degrees; lateral flexion, 15 degrees bilaterally; and 
rotation, 15 degrees, bilaterally.  The examiner stated that 
functional loss due to pain in the cervical spine was 
significant.  The diagnosis was degenerative spondylosis of 
the cervical spine with muscle spasm.

The most recent VA examination was conducted in October 2002.  
The veteran reported neck pain when he twisted his neck.  He 
described this pain as constant.  On examination, range of 
motion of the cervical spine was:  flexion, 25 degrees; 
extension, 25 degrees; flexion to the right, 30 degrees and 
to the left, 30 degrees; rotation to the right, 30 degrees 
and to the left 55 degrees.  (The examiner noted that normal 
ranges of motion were:  flexion, 45 degrees; extension, 45 
degrees; lateral flexion, 45 degrees; rotation, 80 degrees.)  
No weakness or atrophy of any muscle group of the upper 
extremities was noted.  The examiner stated that X-rays 
showed no signs of degenerative changes of the cervical 
spine.  The examiner found no evidence of any weakened 
movement or excessive fatigability or incoordination of the 
cervical spine.  He noted that the veteran appeared to have 
loss of motion totally inconsistent with the examination and 
any organic findings.  

June 1, 1997 to November 8, 1999

The April 1998 examination findings showed no deformity and 
no tenderness of the cervical spine, and ranges of motion 
were normal.  Thus, the veteran did not meet the criteria for 
a compensable evaluation under code 5290.  However, X-rays 
revealed mild arthritic changes, and the examiner stated that 
functional loss due to pain in the neck was of moderate 
significance.  

Based on these findings, the Board is of the opinion that the 
April 1998 examination findings warrant a 10 percent 
evaluation based on functional loss.  See DeLuca, supra.  In 
view of the good range of motion, with no demonstrable 
atrophy, weakness or other objective signs of dysfunction, a 
higher rating for limitation of function is not warranted.   
In this regard, while the examiner indicated that function 
loss was of moderate significance, the objective signs of 
dysfunction reported by the examiner were no more than mild 
or slight.   

The veteran filed his initial claim for service connection 
within one year of his separation from service; he disagreed 
with the initial evaluation of his service connected neck 
disorder; and, the April 1998 VA examination was also within 
the first postservice year.  Thus, he is entitled to the 10 
percent evaluation back to the date following separation from 
service, in this case June 1, 1997.  38 C.F.R. § 3.400 (b)(2) 
(2002).

November 9, 1999 to Date

The February 2000 and October 2002 VA examinations showed 
moderate limitation of cervical spine motion consistent with 
the 20 percent evaluation assigned since November 9, 1999, 
under code 5290.  These examinations do not demonstrate the 
severe limitation of motion required for a 30 percent 
evaluation.  In fact, the October 2002 examiner stated that 
the veteran appeared to have loss of motion totally 
inconsistent with the examination and any organic findings.  
He also found no evidence of any weakened movement or 
excessive fatigability or incoordination of the cervical 
spine.  Given these findings, the Board finds that no 
additional disability based on functional loss is 
appropriate.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002).

Knees

The RO granted service connection for history of remote right 
knee injury, status post arthroscopic surgery, in January 
1999, and assigned a 10 percent evaluation from June 1, 1997.  
The veteran disagreed with this initial evaluation.

The RO granted service connection for history of chronic 
pain, left knee, in January 1999, and assigned a 
noncompensable evaluation from June 1, 1997.  The veteran 
disagreed with this initial evaluation.  A September 1999 
rating action increased the evaluation to 10 percent, also 
from June 1, 1997.  



A 10 percent evaluation under code 5257 contemplates a slight 
level of recurrent subluxation or lateral instability.  A 20 
percent evaluation requires a moderate level of recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires a severe level of disability.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2002).

A VA examination was conducted in April 1998.  The veteran 
reported that he had slight swelling and stiffness of the 
right knee, and discomfort in the medial aspect of the left 
kneecap.  On examination, there was no tenderness, deformity, 
or edema of either knee.  Stability of both knees was within 
normal limits.  Ranges of motion were as follows:  right 
knee, zero to 142 degrees; left knee, zero to 150 degrees.  
X-rays of both knees were reported as normal.  The examiner 
stated that functional loss due to pain in the right knee was 
of moderate significance, and that functional loss due to 
pain in the left knee was of moderate significance.

A VA examination was conducted in February 2000.  The veteran 
reported pain in the knee joints, especially in the early 
morning and at night.  He described mild swelling and 
stiffness.  On examination, the veteran ambulated with a 
walker.  There was tenderness around the patellae.  No 
swelling or effusion of the knee joints was present.  The 
right knee flexed to approximately 110 degrees, with moderate 
amount of pain, and extended to 10 degrees.  The left knee 
flexed to about 90 degrees, beyond which movement was very 
painful.  The left knee extended to zero degrees.  No 
crepitus was noted with movements.  The diagnosis was 
bilateral knee pain, restriction of movement.  X-rays of both 
knees were noted to be normal.  

The most recent VA examination of the veteran's knees was 
conducted in October 2002.  The veteran reported that his 
right knee caused little problem at this time.  He stated 
that his left knee swelled two to three times per week, and 
he experienced weakness and pain.  The veteran reported 
climate and temperature changes as the primary precipitating 
factors for his problem.  He indicated that he used a rolling 
walker due to knee pain.  Examination revealed ranges of 
motion of both knees from zero to 140 degrees.  There was no 
joint effusion of either knee.  There was no instability of 
the mediolateral collateral ligaments of either knee.  There 
was no tenderness of the right knee.  The veteran complained 
of some tenderness when pressure was applied to the left 
patellar tendon.  There was no subpatellar crepitus noted in 
either joint.  The veteran was able to squat without 
difficulty, and he had a negative pivot-shift test 
bilaterally.  X-rays showed minimal narrowing medially.  The 
examiner stated that there was no evidence of weakened 
movement, excessive fatigability, or incoordination of either 
knee.  

The medical evidence of record since June 1997 does not show 
a degree of left knee disability that could be characterized 
as slight, as would be contemplated under code 5257 by the 
current 10 percent evaluation.  The Board notes that the 
veteran does not exhibit instability or subluxation, and that 
the degree of function loss in the knees would not provide a 
basis for meriting the current compensable evaluation.  The 
examinations of record have not described any level of 
recurrent subluxation, lateral instability, or other 
disability warranting a compensable evaluation under code 
5257.  38 C.F.R. Part 4, Diagnostic Code 5257 (2000).  

Nor is the veteran entitled to a compensable evaluation under 
Codes 5260 since leg flexion has not been shown to be limited 
to 45 degrees or less.  However, on VA examination in 
February 2000, leg extension was shown to be limited to 10 
degrees.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 
(2002).  While this limitation was not reported on previous 
or subsequent examination, another basis for warranting the 
current compensable evaluation for knee disability is the 
veteran's reported pain on use.  However, there are no 
current signs of weakness, atrophy or other dysfunction to 
warrant a rating higher than the 10 percent evaluation 
currently assigned.  Thus no additional disability based on 
functional loss is appropriate.  DeLuca, supra.; 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2002).


ORDER

An evaluation in excess of 10 percent for chronic low back 
pain with arthritic changes, from June 1, 1997, to April 19, 
1999, is denied.

An evaluation in excess of 40 percent for chronic low back 
pain with arthritic changes, since April 20, 1999, is denied.  

A 10 percent evaluation for chronic neck pain with arthritic 
changes of the cervical spine, from June 1, 1997, to November 
8, 1999, is granted, subject to the laws and regulations 
governing monetary awards.

An evaluation in excess of 20 percent for chronic neck pain 
with arthritic changes of the cervical spine, since November 
9, 1999, is denied.

An evaluation in excess of 10 percent for chronic pain, left 
knee, since June 1, 1997, is denied.  

An evaluation in excess of 10 percent for residuals of right 
knee injury, status post arthroscopic surgery, since June 1, 
1997, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

